Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney J. Andelin on 3/26/21.

The application has been amended as follows: 

This listing of claims replaces all prior versions, and listings, of claims in the application:
1.	(currently amended) A method of treating a plant, comprising: 
transporting, alongside the plant, a light source configured to apply a light energy; 
applying the light energy along a height of the plant to create an indentation pattern on a treatment area of the plant as the light source is transported alongside the plant, wherein the treatment area is a cuticle; and
applying a substance to the treatment area of the plant to thereby promote uptake of the  substance to an infected area of the plant comprising a phloem or xylem, wherein at least a portion of the substance contacts the indentation pattern to induce a therapeutic response. 
2.	(previously presented) The method of claim 1, wherein the treatment area is a surface of a leaf or a stem of the plant.
3.	(previously presented) The method of claim 1, wherein applying the light energy to the plant ruptures a cuticle on a leaf of the plant.
4.	(previously presented) The method of claim 1, wherein transporting the light source further comprises transporting a substance applicator configured to dispense the substance. 
5.	(previously presented) The method of claim 1, wherein the substance comprises at least one of an antimicrobial, a pesticide, a fertilizer, an herbicide, and a fungicide.
6.	(previously presented) The method of claim 1, wherein the indentation pattern comprises a line.
7.	(currently amended) The method of claim 1, further comprising applying a second light energy along the height of the plant to create a second indentation pattern that partially overlaps with the indentation pattern on the treatment area.
8.	(previously presented) The method of claim 1, wherein the light source comprises a laser having a jump speed between 1 to 3000mm/s, a marking speed between 100 to 3000 mm/s, a marking intensity between 20-100%, and a pulse frequency between 15 to 20000 Hz.
9.	(currently amended) The method of claim 1, further comprising applying a wax to the treatment area in an amount effective to seal the indentation pattern after applying the light energy to the treatment area and applying the substance to the treatment area.
10.	(currently amended) A method of delivering a first substance to plants, comprising:
transporting, on a travel path alongside the plants, (i) a light source configured to generate a light energy and (ii) a substance applicator configured to emit the first substance;
applying the light energy to a second site of a first plant to thereby create a first disruption; 
applying the first substance to the second site of the first plant to thereby promote uptake of the first substance from the second site to a first site of the first plant via the first disruption; 
wherein the first site is a xylem or a phloem, and wherein the second site is a cuticle; and
wherein the light source and the substance applicator are continuously moving along the travel path as the light energy and the first substance are applied to the second site of the first plant. 
11.	(original) The method of claim 10, wherein the first substance comprises at least one of an antimicrobial, a pesticide, a fertilizer, an herbicide, a biocide and a fungicide.
12.	(previously presented) The method of claim 10, wherein the light source is configured to generate a second light energy, and further comprising applying the second light energy to a second plant, while the light source and the substance applicator are transported, to create a second disruption on the second plant. 
13.	(previously presented) The method of claim 10, wherein the first plant comprises at least one of a tree, a row crop, a bush crop and an ornamental plant.
14.	(previously presented) The method of claim 10, further comprising applying a second substance to the second site comprising at least one of an antimicrobial, a pesticide, a fertilizer, an herbicide, a biocide and a fungicide.
15-20.	(cancelled) 
21.	(previously presented) The method of claim 10, wherein the first plant is a citrus tree.
22.	(previously presented) The method of claim 21, wherein the first substance comprises oxytetracycline. 
23.	(previously presented) The method of claim 10, wherein the first disruption comprises an ablation.
24.	(cancelled) 
25.	(previously presented) The method of claim 10, further comprising applying wax to the second site.
26.	(previously presented) The method of claim 10, further comprising applying an antifungal spray to the second site.
Reasons for Allowance
The prior art does not teach or suggest application of light energy(e.g., laser) to a treatment area (cuticle) of a plant and then applying a substance(e.g. antimicrobial) to the treatment area of a plant to promote uptake of the substance to an infected area of the plant(phloem or xylem) to induce a therapeutic response after the substance comes in contact with an indentation area of the plant created by the light energy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALTON N PRYOR/Primary Examiner, Art Unit 1616